 

Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 1 of 11

 

 

 

 

\

 

Sutimons eee Trial Court of Massachusetts
: 20$3¢Vee027 The Superior Court Wy)
CASE HAME: Robert S. Creedon, Jr, Clerk of Courts
* Plymouth County
Parte Aicktesen COURT NAME & ADDRESS:
Plaintiff(s)
V8. Plymouth Superior Court
: 72 Setmont Street Vs AUE COry AIiES
YA ran Ravers Mectqage, UAC emormeee VE f pt ;
Brockton, MA. 02301 <
Defendant(s) DEPUTY SHERIFF
Middlesex County

 

 

THIS SUMMONS IS DIRECTED To WW, Wieeun Ravers M anlage LUC (Defendant's BAF) SERVICE

You are being sued, The Plaintiff(s) named above has started a lawsuit against you. A copy of the Plaintiff's Complaint filed
against you is attached to this summons and the original complaint has been filed in the Plymouth Superior Court
YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

1. You must respond fo this lawsuit in weiting within 20 days.

If you do not respond, the court may decide the case against you and award the Plaintiff everything asked for in the complaint.
You will also lose the opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect to

resolve this matter with the Plaintiff. If you need more time to Tespond, you may request an extension of time in writing
from the Court.

2. How to Respond. ;
To respond to this lawsuit; you must file a written to response with the court and mail a copy to the Plaintiff's Attorney (or the
Piaintiff, if unrepresented). You can do this by:

a) Filing your signed original response with the Clerk's Office for Civil Business, Plymoutlty Superior Court

72 Belmont Street, Brockton, MA. 02301 (address), by mail or in person AND

b} Delivering or mailing a copy of your response to the Plainiiff's Attorney/Plaintiff at the following address:
thu WS We cla we, Ese, BEM: cle , tlgsen § Uptu; uP, 6 Beara chrak
Seth Tee, Cotton, MAR 20 &

3. What to Include in Your Response.

An "Answer" is one type of response to a Complaint. Your Answer must state whether you agree or disagree with the fact(s)
alleged in each paragraph of the Complaint. Some defenses, called affirmative defenses, must be stated in your Answer or
you may lose your right to use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that
aré based on the same facts or transaction described in the Complaint, then you must include those claims in your Answer,
Otherwise, you may lose your right to sue the Plaintiff about anything related to this lawsuit. If you want to have your case

heard by a jury, you must specifically request a jury trial in your court no more than 10 days after sending your Answer.

 

 
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 2 of 11

COMMONWEALTH OF MASSACHUSETTS

PLYMOUTH, ss. SUPERIOR COURT
DEPARTMENT OF THE
TRIAL COURT
CIVIL ACTION NO.
PETER FICKEISEN,
Plaintiff,
v. COMPLAINT

WILLIAM RAVEIS MORTGAGE, LLC
and RYAN RAVEIS,

Defendants.

 

 

Plaintiff, Peter Fickeisen ("Fickeisen"), through its undersigned counsel, by
way of Complaint against Defendant, William Raveis Mortgage, LLC (“WRM”) and
Defendant, Ryan Raveis (“Raveis”), states as follows:

1. Fickeisen is a resident of Marshfield, Massachusetts and a former
employee of WRM.

2. WRM is a registered Delaware limited liability company registered in
Massachusetts and conducted business at multiple locations in the Commonwealth,
including 5 Lan Drive, Suite 510, Westford, Massachusetts.

3. Raveis is a resident of Connecticut.

4, At all applicable times up to and including 2016 and 2017, Raveis was

the President of WRM.
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 3 of 11

5. As the President, Raveis had significant authority to shape, control
and direct the financial policies of WRM and actively participated in formulating
and determining policy of WRM.

6. Raveis is an employer within the meaning of M.G.L. c. 149, § 148.

PROCEDURAL HISTORY

7. Pursuant to M.G.L. c. 149, § 150, the Attorney General's office has
assented to the commencement of this action.

FACTUAL ALLEGATIONS

8. WRM is the lending and brokerage arm of Williams Raveis Real
Estate. It sells mortgage products, including fixed and adjustable rate mortgages,
second mortgages, and home equity lines of credit.

9. Fickeisen joined WRM in 2007 as an Executive Mortgage Banker, and
was promoted over the years eventually earning the title of Vice President of Sales
in 2014 for Massachusetts, Vermont, Maine, New Hampshire and Rhode Island.

10. Fickeisen worked out of WRM’s office in Westford, Massachusetts.

11. Fickeisen resigned from WRM on February 1, 2017.

12. Fickeisen executed a Mortgage Originator and VP Agreement dated
October 10, 2014. Attached to that Agreement and incorporated therein, was
Exhibit A Compensation and Benefits, which set forth the terms of Fickeisen’s
compensation from WRM.

13. Fickeisen’s compensation was set forth on Exhibit A to the Mortgage

Originator and VP Agreement.
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 4 of 11

14. Pursuant to Exhibit A, commissions were to be paid to Fickeisen every
two weeks and no more than two weeks after the loan closed.

15. Commissions are a wage as defined by the Massachusetts Wage Act.

16. Fickeisen is aware that numerous loans to which he was assigned
while employed by WRM have closed since the termination of his employment and
within the Post Termination Period.

17. Despite the fact that loans have closed on which Fickeisen was entitled
to receive commissions, WRM has failed to make any or full payment of the
commissions due to Fickeisen.

18. WRM has also failed to provide an explanation of the payments he has
received since the termination of his WRM employment.

19. As such, Fickeisen has been unable to fully assess the commissions due
to him.

20. Fickeisen has made numerous demands personally and through
counsel for full payment and for documentation of the loans and payments made to
him.

21. WRM has failed to and refused to respond to those demands.

22, WRM has breached its contract with Fickeisen.

23. WRM has violated the Massachusetts Wage Act.

24. As a proximate cause of WRM’s breach of contract, Fickeisen has

suffered damages in excess of $30,000.
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 5 of 11

25. As a proximate cause of WRM’s and Raveis’ violation of the
Massachusetts Wage Act, Fickeisen has suffered damages in excess of $30,000.
26.  Fickeisen has satisfied all conditions precedent to commence this

action.

COUNT I
M.G.L. c. 149, § 148 Against WRM

27.  Fickeisen incorporates by reference the allegations contained in
paragraphs 1 through 26 as if set forth in full herein.

28. WRM has violated the Massachusetts Wage Act by failing to pay
Plaintiffs earned wages.

29. As a proximate cause of WRM’s violation of the Massachusetts Wage
Act, Fickeisen has suffered damages in excess of $30,000.

30. As a proximate cause of WRM’s violation of the Massachusetts Wage
Act, Fickeisen has suffered damages in excess of $30,000.

31. Pursuant to the Massachusetts Wage Act, Fickeisen is entitled to
treble damages and attorneys’ fees and costs.

COUNT H
M.G.L. c. 149, § 148 Against Raveis

32,  Fickeisen incorporates by reference the allegations contained in
paragraphs 1 through 31 as if set forth in full herein.
33. Raveis, as an officer of WRM, is personally liable under the

Massachusetts Wage Act.
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 6 of 11

34. Raveis has violated the Massachusetts Wage Act by failing to pay
Plaintiffs earned wages.

35. As a proximate cause of Raveis’ violation of the Massachusetts Wage
Act, Fickeisen has suffered damages in excess of $30,000.

36. Pursuant to the Massachusetts Wage Act, Fickeisen is entitled to
treble damages and attorneys’ fees and costs.

COUNT III
Breach of Contract against WRM

37.  Fickeisen incorporates by reference the allegations contained in
paragraphs 1 through 36 as if set forth in full herein.

38. WRM materially breached its agreement with Plaintiff to pay him
wages for his services.

39. Asa result of WRM’s breach of the agreement with Plaintiff, Plaintiff
has suffered damages.

40. WRM is therefore liable for the damages arising out of the breach of its
agreement with Plaintiff.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff asks this Court to enter the following relief:

1. Enter judgment in favor of Fickeisen and against WRM on Count I in
an amount in excess of $30,000.00, trebled, plus interest, attorneys’ fees, and costs;

2. Enter judgment in favor of Fickeisen and against Raveis on Count II in

an amount in excess of $30,000.00, trebled, plus interest, attorneys’ fees, and costs;
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 7 of 11

3. Enter judgment in favor of Fickeisen and against WRM on Count III in
an amount in excess of $30,000.00, plus interest, attorneys’ fees, and costs;
4. Award Fickeisen his costs and expenses in this action, including
attorneys’ fee and costs; and
5. Award such other and further relief as this Court deems just and
proper.
JURY DEMAND

Plaintiff hereby demands a trial by jury as to all issues so triable.
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 8 of 11

PETER FICKEISEN

By his attorneys,

DINICOLA, SELIGSON & UPTON. LLP

ne Ml ean

John MV’, DiNicola. II (BBO# 629618)
6 BeAcon Street, Suite 700

Boston. MA 02108

Tel.: (617) 279-2592

Fax: (617) 426-0587

E-Mail: Jack.DiNicola@dsu-law.com

Dated: January 10. 2020

=i
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 9 of 11

CIVIL TRACKING ORDER DOCKET NUMBER Trial Court of Massachusetts.
{STANDING ORDER 1- 88} 2083CV00027 The Superior Court i)

 

CASE NAME:
Fickeisen, Peter vs. William Raveis Mortgage, LLC. et al

Robert S. Creedon, Jr., Clerk of Courts
|

T? William Raveis Mortgage, LLC. See
Plymouth County Superior Court - Brockton

| 72 Belmont Street
; i Brockton, MA 02301

 

 

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
| Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated.

 

STAGES OF LITIGATION DEADLINE

 

 

SERVED BY FILED BY HEARD BY

 

 

Service of process made and return filed with the Court 04/13/2020

 

 

Response to the complaint filed (also see MRCP 12) | 05/12/2020

 

 

 

 

 

 

 

 

 

 

 

 

pea = eee
All motions under MRCP 12, 19, and 20 05/12/2020 06/1 1/2020 07/13/2020 |
| , = — eemneeenenenonseneenaee ee “ i

All motions under MRCP 15 05/12/2020 06/1 1/2020 07/13/2020

All discovery requests and depositions served and non-expert 41/09/2020

depositions completed

All motions under MRCP 56 12/08/2020 01/07/2021

Final pre-trial conference held and/or firm trial date set 05/07/2021

(Case shall be resolved and judgment shall issue by 01/12/2022

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.
Counsel for piaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

 

DATE ISSUED ASSISTANT CLERK PHONE

01/13/2020

DateTime Printed. 01-13-2020 13 27:04 SCVIRE O6250E

 
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 10 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

merce eneneen ee Trial Court of Massachusetts >
The Superior Court %
PLAINTIFF{S): Peter Fickeisen COUNTY
Plymouth
ADDRESS: 274 Hampstead Way, Marshfield, MA 02050
DEFENDANT(S): Wilkarn Raveis Morgage LLC anc
Ryur Ravers
ATFORNEY: Jonna Wi DiNicala. Il
ADDRESS Neola. Selgson & Upion, LLP. 6 Beacon St.. Ste 700 ADDRESS: Wiliam Raveis Mongage LC 5 Lan Onve. Ste $10, Westford, MA and
Beston. M4 02108 Ryan Raveis, 28£ Redding Rd_ Faineld, CT 06824
Bao 829818
TYPE OF ACTION AND TRACK DESIGNATION {see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MANE?
Ags Breach of Employment Contract F [Xj] YES Fi NO

 

 

“If “Other” please describe:

 

Is there a claim under G.L. ¢. 833A? ls this a class action under Mass. R. Civ. P. 237
[] YEs [x] NO [} Yes [>X} NO

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or ptaintiff's counsel relies to determine money damages
For this form, disregard double or treble damage claims: indicate single damages only.

TORT CLAIMS
{attach additional sheets as necessary}
A. Decumenied medical expenses to date:

1. Total hospital expenses ooo. ee cee cecen ees saensescccaseecas beentececeneessaneceesetcaneeceseruneesees
2. Tota! GOGtGr OxPOMSes ooo. seen cesctssessssssesees sevens ceneay seuesseaseatsevacsencasecaessarsnasseress
3, Tota! chiropractic expenses .
4, Total physical therapy expenses .
5. Total other expenses {describe below) .,

     

 

~ Subtotal (A):

8. Documented los! wages and compensation to date oo... cece cceecscucesuveeeenseesssesuucsas soussuavsecsussacesaevesscasseseesescaneessavseyercespesceaeseuevesyanseeere aves
C. Documented property damages to date oo...
D, Reasonably anticipated future medical and hospital expenses ..
E. Reasonably anticipated lost wages ..

F. Other documented items of damages {describe below) .

  

qT TH

 

G. Briefly describe plaintiffs injury, including the nature and extent of injury:

TOTAE (A-F):&

c CT CLAIMS
{attach Saien sheets as necessary)
[| This action includes a claim involving collection of a debt incurred pursuant fo a revolving credit agreement. Mass. R. Civ. P. 6.1fa).
Provide a deiailed description of claimm{s}:
TOTAL: §$ 30-900 ot
Breach of employment contract. vialation of Massachusetts Wage A ee

Signature of Attorney/ Unrepresented Plaintiff: X o Date: Jan 10, 2020

 

RELATED ACTIONS: Please provide the case number, vA name, and county of any related actions pending in the Superior Court.

none

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
(hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that | provide my clients with i formation abou! cour-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various

Signature of Attorney of Record: X Date: Jan 10, 2020

 

 

 

 

b
Case 1:20-cv-10348-LTS Document 1-1 Filed 02/20/20 Page 11 of 11

CIVIL ACTION COVER SHEET INSTRUCTIONS
SELECT CATEGORY THAT BEST DESCRIBES YOUR CASE

AC Actions involving the Stste/Municipality * ER Equitable Remedies EP Real Property
AA1 Contract Action involving Commonwealth, 001 Specific Performance of a Contract tA) C01 Land Taking (F)
Municipality, MBTA, ele. tA) 002 Reach and Apply {F) C02 Zoning Appeal, G.L. c. 404 (F)
AB1 Torious Action involving Commonweatin, 003 Injunction iF) C03 Dispute Concerning Title (F)
Municipality, MBTA, etc. {A} DO04 Reform Cancel Insirument {F) C04 Foreclosure of a Mortgages (X}
AC1 Real Property Action involving 005 Equitable Replevin (F} C05 Condominium Lien & Charges (X}
Commonwealth, Municipality, MBTA etc. (A) DOG Cenirlbution of Indamnification (F) C99 Other Real Property Action (F}
AD? Equity Action involving Commonwealth, CO? Imposition of a Trust (A)
Municipality, MBTA, etc. tA) DOS Minority Shareholder’s Suit (Al iC Mi vil Action
AE1 Administrative Action invalving DOS Interference in Contractual Relationship (F)
Commonwealth, Municipality, MBTA,etc. (A) D10 Accounting (A) E18 Foreign Discovery Proceeding (%)
011 Enforcement of Restiictive Covenant {F) E97 Prisoner Habeas Corpus (A)
Busi Cc 012 Orssalution of a Partnership {F) E22 Lotlery Assignment, G.L. c. 10 §28 (x)
073 Declaratory Judgment, G.L. c.231A {A)
A0Q1 Services, Labor, and Materials (Fy 014 Dissolution of a Corporation {F) AB AbusefHarass ment Prevention
A02 Goods Sald and Delivered (F) Des Other Equity Action {F)
A03 Commercial Paper (F) E15 Abuse Prevention Petition, G.L.c. 208A (X)
A04 Employment Contract (F) PA Civil Actions Involving Incarcerated Party T E21 Protection from Harassment, G.L. ¢. 258E(X)
AQS Consumer Reveiving Credit-mrer as  (F)
AOS Insurance Contract i ve Ad Administrative Civil Actions
AOS Sale or Lease of Real Estate 0 PA1 Contract Action involving an
A12 Construction Dispute (A} eat incarcerated Party 7 (Al £02 Appeal from Administrative Agency,
A14 interpleader (F) 81 Tortious Action invalving an G.L.c.30A (x)
BA1 Governance, Conduct, intemal neon oes (Al E03 Certiorari Action, G.L. ¢.249 §4 oy
Affairs of Entities (Ay PCA Rea eee ae involving en EOS Confirmation of Arbitration Awards 9
BAS Liabitty of Shareholders, Directors, pot eal Been iain F) E06 Mass Anfitrust Aci, G. Lc. 93 §9 (A)
Officers, Pariners, etc, (A) D1 Equity Action involving an EC7 Mass Antitrust Act, G, Lc, 93 §8 oy
BB1 Shareholder Derivative (A) ° jrearoeraed ares! ; r) E08 Appointment of a Receiver oo
B82 Securities Transactions (A) E+ Administrative Action involing an ES Construction Surety Bond, G.L. ¢. 149
BC4 Mergers, Consolidations, Sales of Incarcerated Party IF) §§29, 298 (A)
Assets, Issuance of Debt. Equity, etc. (A) 1 E10 Summary Process Appeal (Xy
BD1 Intellectual Property (A) TR Torts E11 Worker's Compensation (x)
D2 Proprietary Information or Trade . E76 Auto Surcharge Appeal {X)
Secrets a) Rog Le Prenat bias + Personal = E17 Civil Rights Act, GL. ¢.12 §11H {A)
BG1 Financial Institutions!/Funds (A) Bo ernie 'y Damage iF) £24 Appaal from District Cour,
BH1 Violation of Antitrust or Trade her Negligence - petecnal Commitment, G.L. 6.123 §9{b) (x)
Regulation Laws (A) Bos peice tape Gamage a E25 Pleural Registry (Asbestos cases)
A98 Other ContracvBusiness Action - Specify (F) M rect ud - EOS Forfeiture, GL. ¢.94C §47 )
BOG Malpractice | Medics tA} £98 Olher Administrative Action *)
BO? Malpractice - Other tA) 201 Medica! Malpractice - Tribunal anly
* Choose this case type if ANY parly is the B08 Wrongful Death - Non-medical (A) G.L. c. 231 §60B ‘ (F)
Commonweatth, a municipality, the MBTA, or any 615 Defamation (Ay 202 Appeal Bond Denial ~
other governmental entity UNLESS your case is a B19 Asbestos (A)
case lype listed under Administrative Civil Actions B20 Personal Injury - Slip & Fall (F) SO Sex Offender Review
(AA). B21 Environmental (F)
B22 Employmant Discrimination (F}
+ Choose this case type if ANY party is an BE? Fraud, Business Torts, etc. {A} Ele eee Spell et & fae a
incarcerated party, UNLESS your case is a case B98 Other Tortious Action (F) —
type listed under Administrative Civil Ackons (44) RC Restricted Givil Actions
of is @ Prisoner Habeas Corpus case (E97). BP Summary Process (Real Property)
$01 Summary Process - Residential Fr) E19 Sex Offender Registry, G..c.6§176M _ (x)

$62 Summary Process - Commercial/
Non-residential

{F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

 

E27 Minor Seeking Consent, G.L. c.112 § 125 (X}

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
YES [] No

Bos Motor Vehicle Negligence-Persona! Injury F

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, §3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover sheet (or attach additional sheets as necessary), a
statement specifying the facts on which the plaintiff relies to determine money damages. A copy of such civil action cover sheet, including the
statement as fo the damages, shall be served with the complaint. A clerk-magistrate shall not accept for filing a complaint, except as
otherwise provided by law, unless it is accompanied by such a statement signed by the atterney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a siatement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
